DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-13, filed 3/7/22, with respect to the rejection(s) of claims under 101, 102, and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn because of the amendment to the independent claim 25 to recite that the aptazyme is integrated between the blocking sequence and the guide RNA.  However, upon further consideration, a new grounds of rejection is made in view of the amendment to claim 25.

Claim Interpretation
The claimed invention is directed to a product.  Thus, any intended usage or property observed when using the product are not required to be taught or made obvious by the prior art.  The prior art of record appears to disclose that there would be a reasonable expectation for one of ordinary skill in the art for making the product. 
The broadest reasonable interpretation (BRI) of the claimed product embraces a ribonucleic acid (RNA) comprising a guide RNA (gRNA) and blocking sequence that hybridizes to a region of the gRNA, and an aptazyme is integrated between the blocking sequence and gRNA.  
Applicant appears to cite paragraph 121 of the pre-grant US publication for support of the claim.  
The “gRNA” has (1) a domain that shared homology to a target nucleic acid and/or (2) a domain that binds a napDNAbp, such as Cas9 (pages 34-35).  Dependent claim 125 indicates that the gRNA only requires item (1).
The “blocking sequence” can be complementary to any portion within a gRNA (pages 11-12).  The gRNA can inhibit the gRNA from binding to Cas9 protein and/or inhibit the gRNA from binding to its target sequence.
The term ‘integrated’ does not appear to be defined by the specification.  In view of BRI, the term could read on joining the gRNA to the blocking sequence (see Figures 1 and 2) or the aptazyme joins the gRNA to the blocking sequence wherein the sequence is not directly hybridized to the gRNA, but is capable of hybridizing to the gRNA.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 25, 51, 56, 96, 99, 125, 126, and 131-134 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oxford University Innovation Limited (WO 2018/130830, cited on an IDS).
‘830 teaches an inducible CRISPR RNA comprising (i) a spacer-blocking element; (ii) a cleavable loop element; and (iii) a CRISPR sgRNA comprising a spacer element, wherein the spacer-blocking element comprises a nucleotide sequence that is at least partially complementary to that of the spacer element (pages 1-5, 10-16, and 64-79).  The loop element can be cleaved by an allosteric hammerhead ribozyme (aHHRz).  Hammerhead ribozymes are RNA molecules motifs that catalyze reversible changes and joining reactions at a specific site within an RNA molecule.  Ribozymes can be used for the construction of ligand-controlled synthetic circuits.  The cleavable loop element comprises a HHRz coupled to an aptamer domain (a ligand-sensing aptamer).  The ligand may be a protein, a nucleotide or a small molecule ligand.  The spacer blocking element does not consist of comprise a helix from the ribozyme.  The RNA can be encoded by a DNA sequence.  The RNA can be used to target a region of a target DNA in a host cell.  A kit or composition (vector) can comprise the inducible CRISPR RNA.  The composition can be administered to a host cell to induce transcription of a target gene in the cell.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 25, 51, 56, 59, 71, 96, 99, 124-127, and 130-134 are rejected under 35 U.S.C. 103 as being unpatentable over Agilent Technologies (WO 2016022866, cited on an IDS) taken with Isaacs et al. (Nature Biotechnology 22: 841-847, 2004) and Groher et al. (Biochimica et Biophysica Acta 1839, 2014, pages 964-973, of record).
’866 teaches an isolated guide RNA comprising a guide sequence and a blocking sequence that hybridizes to at least a portion of the guide RNA (pages 22-25 and 28-36).  There can be a linker between the guide sequence and the blocking sequence.  The guide RNA can be in a kit or a vector.  The guide RNA can be used in a method to cut a target nucleic acid with a CRISPR protein or for binding a target nucleic acid with a CRISPR protein.
‘866 does not specifically teach an aptazyme integrated between the guide RNA and blocking sequence.
However, at the time of the effective filing date, Isaacs et al. teach riboregulators that allow post-transcriptional control of gene expression in E. coli by regulating accessibility of the ribosomal binding site.  See Isaacs et al. (pages 841-843).  RNA activity can be controlled by hybridizing a blocking sequence to a functional RNA and a small noncoding RNA that is expressed in trans and targets the cis-repressed RNA with high specificity (page 841).  A person of ordinary skill in the art would possess the knowledge that a riboregulatory has two domains (a sensor domain and an effector domain) and responds to a signal molecule (e.g., ligand).
In addition, at the time of the effective filing date, artificial riboswitches (also known as aptazymes and embraced by the term ‘riboregulator’) were well known to one of ordinary skill in the art as ligand-activated self-cleaving ribozymes that contain integrated aptamer domains.  See Groher (pages 969-972).  Riboswitches are small and can function independently of proteins and are non-immunogenic and occupy less space in a vector and present less risk in therapeutic applications.  Riboswitches can be combined with aptamers to allow ligand-regulated control RNA stability in vitro.  Theophylline and guanine aptamers have been incorporated into riboswitches to respond to theophylline or guanine in a cell.  Theophylline aptamers are widely used in the prior art.  A theophylline aptamer was attached to a RNA, which was complementary to a sequence element from the 5 ’UTR of an mRNA.  When theophylline was present, the sequence complementary to the 5’ UTR was set free.  
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘866 taken with Isaacs et al. and Groher to use an aptazyme to join the guide RNA to the blocking sequence, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to use an aptazyme as the linker to control the activity of gRNA and study targeting of a nucleic acid in a genome of an organism.  The gRNA does not hybridize to a target nucleic acid in the absence of a specific ligand bound to the aptamer of the aptazyme.  Since Groher et al. teaches theophylline-dependent hammerhead aptazyme and guanine-dependent hammerhead aptazyme, one of ordinary skill in the art would have been motivated to use a guanine aptazyme or theophylline-dependent hammerhead riboswitch since these two aptamers are two of the few aptamers that can be used to control RNA activity.  A person of ordinary skill in the art would have been motivated to make a kit or a vector comprising the guide RNA to store the sequence for future usage or for delivering or controlling expression of the guide RNA.  One of ordinary skill in the art would to make a composition comprising the guide RNA and a pharmaceutically acceptable excipient to deliver the guide RNA to a cell. 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 69, 70, and 128-129 are rejected under 35 U.S.C. 103 as being unpatentable over Agilent Technologies (WO 2016022866, cited on an IDS) taken with Isaacs et al. (Nature Biotechnology 22: 841-847, 2004) and Groher et al. (Biochimica et Biophysica Acta 1839, 2014, pages 964-973, of record) as applied to claims 25, 51, 56, 59, 71, 96, 99, 124-127, and 130-134 above, and further in view of Yomo (JP 2012210172, see English translation, pages 1-30).
‘866, Isaacs et al. and Groher et al. do not specifically teach attaching a guanine or theophylline aptazyme to the gRNA, wherein the aptazyme comprises SEQ ID NO: 61 or 62.
The as-filed specification does not teach any unexpected property with using either aptazyme and the applicant indicates that any aptazyme can be used in the claimed product.  See page 8-10 and 13-14.
At the time of the effective filing date, Yomo teaches riboswitches comprising a nucleotide that is 100% identical to SEQ ID NO: 61 or 62 recited in the instant claims.  See Page 15, Figure 1B.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘866, Isaacs et al. and Groher et al. taken with Yomo to select a guanine-dependent hammerhead ribozyme or theophylline-dependent hammerhead aptazyme as the aptazyme, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to save time and use aptazymes known in the prior art to control the gRNA.    
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 59, 69-71, 124, and 127-130 are rejected under 35 U.S.C. 103 as being unpatentable over Oxford University Innovation Limited (WO 2018/130830, cited on an IDS) taken with Yomo (JP 2012210172, see English translation, pages 1-30).
The rejection of claims 25, 51, 56, 96, 99, 125, 126, and 131-134 as being anticipated by ‘830 is incorporated herein. 
‘830 teaches an inducible CRISPR RNA comprising (i) a spacer-blocking element; (ii) a cleavable loop element; and (iii) a CRISPR sgRNA comprising a spacer element, wherein the spacer-blocking element comprises a nucleotide sequence that is at least partially complementary to that of the spacer element (pages 1-5, 10-16, and 64-79).  The loop element can be cleaved by an allosteric hammerhead ribozyme (aHHRz).  Hammerhead ribozymes are RNA molecules motifs that catalyze reversible changes and joining reactions at a specific site within an RNA molecule.  Ribozymes can be used for the construction of ligand-controlled synthetic circuits.  The cleavable loop element comprises a HHRz coupled to an aptamer domain (a ligand-sensing aptamer).  The ligand may be a protein, a nucleotide or a small molecule ligand.  The spacer blocking element does not consist of comprise a helix from the ribozyme.  The RNA can be encoded by a DNA sequence.  The RNA can be used to target a region of a target DNA in a host cell.  A kit or composition (vector) can comprise the inducible CRISPR RNA.  The composition can be administered to a host cell to induce transcription of a target gene in the cell.
‘830 does not specifically teach attaching a guanine or theophylline aptazyme to the gRNA.
The as-filed specification does not teach any unexpected property with using either aptazyme and the applicant indicates that any aptazyme can be used in the claimed product.  See page 8-10 and 13-14.
At the time of the effective filing date, Yomo teaches riboswitches comprising a nucleotide that is 100% identical to SEQ ID NO: 61 or 62.  See Page 15, Figure 1B.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ‘830 taken with Yomo to select a guanine-dependent hammerhead ribozyme or theophylline-dependent hammerhead aptazyme as the aptazyme, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to save time and use aptazymes known in the prior art to control a RNA (e.g., gRNA).    
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635